Citation Nr: 0628309	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-22 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right knee 
disability, claimed as secondary to service-connected 
internal derangement of the left knee.  

2.  Entitlement to service connection for lumbar back 
disability, claimed as secondary to service-connected 
internal derangement of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1973.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a March 2002 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.

The Board notes that the May 2004 VA Form 9 appears to be 
incomplete.  The veteran has been afforded an opportunity to 
provide testimony in support of his claim, however, and 
neither he nor his representative have contended that the 
incomplete substantive appeal has prejudiced the claims.  

During the hearing conducted in June 2006, the veteran 
indicated that he wished to argue both direct and secondary 
service connection for right knee and lumbar back 
disabilities.  Direct service connection was previously 
denied for right knee disability and lumbar back disability 
in a May 1988 Board decision; as such, the veteran is 
required to submit new and material evidence to reopen his 
claims.  The RO has only adjudicated the secondary service 
connection claim issues.  See rating decisions dated March 
and April 2002; May 2004 Statement of the Case (SOC).  As 
such, the issues of direct service connection for right knee 
disability and lumbar back disability are REFERRED to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran's right knee arthritis leading to total knee 
replacement is proximately due to or the result of service-
connected internal derangement of the left knee.  


2.  The veteran's low back pain due to lumbar disc disease is 
proximately due to or the result of service-connected 
internal derangement of the left knee.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee 
arthritis leading to total knee replacement, as secondary to 
service-connected internal derangement of the left knee, have 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a) (2005).  

2.  The criteria for service connection for low back pain due 
to lumbar disc disease, as secondary to service-connected 
internal derangement of the left knee, have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a) (2005).  In this case, service connection was 
previously denied for a back disorder and for residuals of 
fracture of the right tibia and fibula with right knee 
involvement, on the basis that they were neither incurred nor 
aggravated during active military service.  The current claim 
is on the basis that the claimed low back and right knee 
disabilities are proximately due to or the result of the 
service-connected left knee disability.  

The veteran contends that his service-connected internal 
derangement of the left knee has caused him to develop a 
lower back problem and a right knee condition.  He indicates 
that his service-connected left knee disability has left him 
unable to squat or kneel so that he has to bend at the waist, 
which has affected his back.  The veteran contends that he 
constantly put pressure/weight on his right knee due to his 
service-connected left knee.  He reports that several doctors 
have told him that the injury to the left knee altered the 
biomechanics of the right knee which led to back problems.  
See statements in support of claim dated October 2001 and 
March 2003; January 2003 Notice of Disagreement (NOD); June 
2006 hearing transcript.  

Service connection for internal derangement of the left knee 
and medial meniscectomy and degenerative joint disease, left 
knee, was granted with a 10 percent evaluation by rating 
decision dated June 1973.  

The medical evidence of record indicates that the veteran has 
had substantial problems with his right knee since his 
discharge from service.  See e.g., medical records from 
Peachtree Orthopaedic Clinic (Peachtree) dated between 1977 
and 1986; 1999 Peachtree records.  He has also undergone 
several surgeries and injection treatment on his right knee.  
See November 1980 record from Dr. Garrett (right lateral 
meniscectomy in 1977); May 1981 discharge record from Dr. 
Garrett (reconstructive surgery of the right knee); 1999 
records from Peachtree (several Synvisc injections); February 
2002 record from Northside Hospital (total right knee 
replacement arthroplasty).  

The veteran has also suffered back problems since his 
discharge.  See e.g., March 1983 Peachtree record (probable 
herniated lumbar disc); February 1986 x-rays by Peachtree 
(some definite narrowing at both L4-5 and lumbosacral 
interspaces; symptom complex suggestive of joint instability 
as opposed to periodic disc herniation).  More recently, the 
veteran has been found to suffer moderate spondylosis at L5-
S1 with slight retrolisthesis in relationship to S1, but no 
mass effect on the thecal sac or regional roots; protruding 
L4-5 disc, could be minimally herniated in a right paramedian 
position, in near apposition to the proximal aspect of the 
right first nerve root; mild bulging and loss in water 
content at the L3-4 level without mass effect on the thecal 
sac or regional roots.  See July 1997 Magnetic Resonance 
Imaging (MRI) of the lumbar spine from Gwinnet Hospital 
System.  He underwent a right-sided L4-5 hemilaminotomy with 
microdiskectomy in August 1997 at Eastside Medical Center.  

Several medical statements have been submitted in support of 
the veteran's claims for secondary service connection.  The 
veteran's chiropractor, who has treated the veteran for lower 
back problems since June 1999, indicates that he has been 
able to review the veteran's claims folder.  He reports that 
instability at the knee joint is directly related to postural 
problems in the rest of the body, such that an injury to the 
knee can lead to misalignments of the spinal bones starting 
at the lower levels.  More specifically, the veteran's left 
knee injury compromised the biomechanics of the veteran's 
lower extremities, which started a chain reaction in altering 
the alignment of the spinal bones at the level of L4 and L5.  
Over time, these misalignments led to abnormal pressure on 
the disc between the lumbar bones causing the discs to bulge 
(herniation), which put pressure on the spinal nerves causing 
pain, numbness and tingling in the lower back and leg.  See 
October 2001 and September 2002 letters from B. Mitchell.  

Dr. Oser, who works at Peachtree and was able to review the 
veteran's records dating back to 1977, has also written twice 
in support of the veteran's claim regarding the relationship 
between his service-connected left knee disability and his 
right knee.  He initially indicated that it was possible that 
due to the protracted problems the veteran had with his left 
knee, that the extra force and favoring his right knee may 
have participated in the subsequent problem and torn meniscus 
that occurred in February 1977.  Dr. Oser wrote subsequent to 
the veteran's right total knee replacement surgery that since 
his left knee service-connected injury, the veteran has never 
been able to fully flex his left knee and had to stoop and 
squat, placing more pressure on his right knee; through the 
years, the increased load on the right knee has led to 
arthritis that necessitated right total knee replacement.  
Dr. Oser noted the pre-existing injury to the veteran's right 
knee prior to military service, but reported that the stress 
the right knee has had to bear through the years did 
contribute to the development of arthritis in the right knee.  
See August 2001 and July 2002 letters.  An April 2002 letter 
from Dr. Henry at Peachtree states the same position, 
verbatim, as Dr. Oser's July 2002 letter.  

The veteran underwent a VA compensation and pension (C&P) 
examination in August 2003 to evaluate his back and right 
knee, at which time his claims folder was reviewed.  X-rays 
of the lumbosacral spine revealed multilevel spondylitic 
change and decreased disk height at level L5-S1 and also some 
at L4-5; an impression of low back pain most likely secondary 
to lumbar disk disease was made.  The initial opinion 
provided by the VA examiner related to whether the veteran's 
back disability was the result of an in-service injury.  The 
examiner opined that he did not believe that an in-service 
injury led to any permanent damage of the lower back.  X-ray 
of the right knee was consistent with total knee replacement 
arthroplasty and was found stable; an impression of right 
total knee replacement arthroplasty post degenerative joint 
disease (DJD) and multiple surgeries, right knee, was made.  
The examiner was asked to clarify the relationship between 
the service-connected left knee disability and the right knee 
and lower back conditions.  The examiner opined that, 
considering all the evidence, it is more than likely that his 
back pain and right knee pain is secondary to his chronic 
left knee pain, due to the altered biomechanics of his gait.  
See September 2003 addendum.  

The medical opinions of record support the claims for 
entitlement to service connection for right knee disability 
and lumbar back disability, both claimed as secondary to 
service-connected internal derangement of the left knee.  Two 
doctors at Peachtree, who had the benefit of reviewing the 
veteran's records dating back to 1977, indicate that the 
extra stress that the veteran's right knee had to bear as a 
result of his service-connected left knee disability did 
contribute to the development of arthritis in the right knee.  
See letters from Dr. Oser and Dr. Henry.  The veteran's 
chiropractor, who was able to review the veteran's claims 
folder, described how knee instability alters the 
biomechanics of the knee, which in turn alters the alignment 
of the spine.  The VA examiner stated that it is more than 
likely that his back pain and right knee pain is secondary to 
his chronic left knee pain, due to the altered biomechanics 
of his gait.  The record does not contain any medical 
opinions contradicting these medical opinions.  Consequently, 
entitlement to service connection for right knee arthritis 
leading to total knee replacement and for low back pain due 
to lumbar disc disease, both on a secondary basis, is 
warranted.  See 38 C.F.R. § 3.102 (2005).  

As the Board is granting both the veteran's claims, there is 
no need to discuss compliance with VA duties to notify and 
assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).


ORDER

Service connection for right knee arthritis leading to total 
knee replacement, as secondary to service-connected internal 
derangement of the left knee, is granted.

Service connection for low back pain due to lumbar disc 
disease, as secondary to service-connected internal 
derangement of the left knee, is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


